Citation Nr: 1627238	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a digestive disorder.

2.  Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1960 to January 1964.

This appeal to the Board of Veterans' Appeals  (BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, MI, which declined to reopen the claim for service connection for a digestive disorder.

The reopened claim for service connection for a digestive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 Board decision denied the Veteran's claim of entitlement to service connection for a digestive disorder with bowel resection. 

2.  Additional evidence received since that August 2008 Board decision, however, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim.



CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied the claim for service connection for a digestive disorder with bowel resection is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 5108, 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015). 

2.  New and material evidence has since been presented to reopen the claim of service connection for a digestive disorder.  38 U.S.C.A. § 1110, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

To the extent that the previously denied claim of entitlement to service connection for a bowel disorder is reopened, discussion of whether VA has met its duties of notification and assistance under the Veterans Claims Assistance Act of 2000 ("VCAA") is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a psychiatric disability.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for a digestive disorder with bowel resection in April 2005, which was denied in a January 2006 rating decision.  He appealed that decision to the Board.  See March 2006 Notice of Disagreement (NOD); June 2006 Statement of the Case (SOC); June 2006 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  In an August 2008 decision the Board denied service connection for a digestive disorder with bowel resection on the basis that the Veteran's diagnosed Meckel's diverticulum was a congenital disorder, and was not aggravated during service by superimposed disease or injury.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).  See also 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); Beno v. Principi, 3 Vet. App. 439 (1992) (reflecting that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and VAOPGCPREC 82-90 (July 18, 1990) (indicating that, in the absence of evidence of aggravation by superimposed disease or injury, service connection may not be allowed for a congenital defect, as this is not a disease or injury within the meaning of applicable legislation relating to service connection).  The Veteran did not appeal the Board's August 2008 denial of entitlement to service connection for a digestive disability to the higher Court of Appeals for Veteran's Claims (Court/CAVC); thus, that decision became final.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions).  


New and material evidence has since been received concerning the issue of entitlement to service connection for a gastrointestinal disorder in the form of private treatment records from Dr. A.E.I., reflecting a diagnosis of chronic ulcerative colitis and finding that this colitis was "acquired during [the Veteran's] time of service."  See, e.g., September 2010 Letter from Dr. A.E.I.; July 2010 and May 2005 Operative Reports from St. Joseph Mercy - Oakland Hospital (reflecting a history of colitis).  See, too, Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  At the time of the August 2008 Board decision, the evidence reflected only a diagnosis of Meckel's diverticulum, which had been determined to be a congenital condition and therefore unrelated to service.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a digestive disability is reopened; the appeal is granted to this extent only.


REMAND

The reopened claim of entitlement to service connection for a digestive disability requires remand for further development.  The Board sincerely regrets the delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As discussed, during the pendency of the Veteran's prior claim for service connection for a digestive disorder, he was diagnosed with Meckel's diverticulum status post bowel resection.  See November 2006 VA Compensation and Pension Examination Report.  The examiner opined that Meckel's diverticulum was a congenital disorder and was therefore not caused by or related to military service.  See id.  

In this regard, as noted in the Board's August 2008 decision denying service connection for a digestive disability, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno, 3 Vet. App. 439.  Despite this, although the evidence suggests that the Veteran's Meckel's diverticulum is a congenital condition, congenital defects "can be subject to superimposed disease or injury," and thus service connection may still be established for disability resulting from any superimposed disease or injury incurred in or aggravated by active service, notwithstanding the presence of an underlying congenital defect.  See VAOPGCPREC 82-90; Carpenter, 8 Vet. App. at 245; Monroe, 4 Vet. App.at 514-15.

The Veteran's private treating physician has since opined in a September 2010 letter that the Veteran has ulcerative colitis that was "acquired during [the Veteran's] time of service and possibly made worse by stress and surgery during that time period."  See September 2010 Letter from Dr. A.E.I.  However, this opinion is not adequate, as it merely contains a conclusory statement concerning the onset of the Veteran's current digestive disability, without any supporting explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Moreover, Dr. A.E.I.'s opinion neither discussed nor acknowledged the potential relationship between the Veteran's congenital Meckel's diverticulum and bowel resection and his current ulcerative colitis.  See, e.g., June 1990 History and Physical Report from St. Joseph's Hospital (indicating that the Veteran "had ulcer of the colon" at the time of his 1966 colon surgery); November 2006 VA Compensation and Pension Examination Report (noting that, following his 1966 bowel resection, the Veteran "did fine until about a year and a half later" at which time he was diagnosed with diverticulitis).  

The Board thus finds that an adequate medical opinion with a complete explanation is required to assist the Board in making an informed decision.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  In particular, a determination must be made as to whether the Veteran's current digestive dysfunction is a residual of the Meckel's diverticulum status post bowel resection, whether it is a distinct disability that was incurred in or aggravated by his active service, or, alternatively, whether it was a condition superimposed upon this congenital defect that was incurred in or aggravated by his active service.

Finally, as the case must be remanded, any outstanding records of VA treatment, as well as any recent relevant private treatment records that he identifies, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain concerning his claim of entitlement to service connection for a digestive disability, to specifically include any records of treatment dated from January 1964 to February 1966.  

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

2.  Obtain and associate with the claims folder any outstanding VA treatment records.

3.  Thereafter, schedule a VA examination with an appropriate examiner (if possible, a gastroenterologist) to assist in determining the nature and etiology of the Veteran's digestive disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran, and the examination should include any necessary diagnostic testing or evaluation.

After thoroughly reviewing the complete record (including the Veteran's service treatment records, treatment records from St. Joseph's hospital from 1966 to the present, and the prior VA examination records), obtaining a complete medical history of the Veteran's digestive dysfunction, and performing a comprehensive examination of the Veteran, the examiner should diagnose and describe all current gastrointestinal disorders found to be present, to include any ulcerative colitis, residuals of ruptured Meckel's Diverticulum, diverticulitis, etc.

As to each identified gastrointestinal disability, the VA examiner should provide answers to the following questions:

(a)  Is the Veteran's gastrointestinal disability (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  Please provide complete rationale for your opinion.

(b)  If any gastrointestinal disability is a congenital or developmental disease (as opposed to a congenital or developmental defect) or acquired in nature, is it at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service?

(c) If any gastrointestinal disability is a congenital or developmental defect, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during service?  If so, describe the resultant disability.  

In particular, the Veteran has stated that he experienced pain in his left lower abdomen during service which continued after his separation from service up until February 1966 when he was diagnosed as having an intestinal obstruction with ruptured Meckel's Diverticulum and abscess formation.  Treatment records show that he was found to have an obstruction due to a ruptured Meckel's Diverticulum in the left lower quadrant in February/March 1966.  Accepting the Veteran's assertion concerning his in-service and continuing symptoms as true, is it at least as likely as not (50 percent probability or greater) that the obstruction due to the ruptured Meckel's Diverticulum was present during active service or related to any incident of service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


